Citation Nr: 0004274	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA death 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant, who is married and over the age of 23, is 
not shown to be his father's "child" for purposes of VA 
benefits.  

3.  The appellant's father is not shown to have had active 
military, naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§  3.1, 3.8, 3.9, 3.203 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC) benefits based on 
the service of his father, who had died in March 1988.  In 
that claim, the appellant made reference to "payments of 
insurance."  A July 1953 letter from the VA to the 
appellant's father, which apparently concerned VA insurance, 
was submitted with the application along with an August 1955 
letter from the U.S. Treasury Department referring to a VA 
questionnaire concerning non-receipt of a check dated in 
January 1955.    

In March 1998, the RO informed the appellant that he had no 
legal entitlement to payment of DIC benefits.  The RO 
explained that, since he was over the age of 23 and married, 
he could not be considered the dependent "child" of his 
father for VA benefit purposes.  

The RO subsequently contacted the VA Insurance Center in 
Philadelphia, Pennsylvania, concerning the appellant's claim 
for insurance benefits and was informed that there was no 
record of any insurance in force at the time of the 
appellant's father's death in March 1988.  The RO also 
contacted the U. S. Army Reserve Personnel Center in an 
attempt to verify the appellant's father's service and was 
informed that he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

At a personal hearing conducted before the undersigned member 
of the Board at the RO in June 1999, the appellant indicated 
that he was claiming benefits based on his father's military 
service, but indicated that his father had not received any 
benefits during his lifetime and he did not know whether his 
father ever received any insurance benefits.  He confirmed 
that at the time of the hearing he was 46 years old.  He 
submitted copies of the 1953 Treasury Department and 1955 VA 
insurance letters, which had been submitted with the 
application in 1997.  The appellant explained that the 
documents had been found in his father's drawer.  The 
appellant also submitted for initial consideration by the 
Board a copy of a March 1997 letter to him from the U.S. Army 
Reserve Personnel Center suggesting that he contact VA in 
regard to any benefits.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§  3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits based on such 
service, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 107; 38 C.F.R. §§  3.9, 3.203.  In addition, in 
order to be considered a dependent "child" for purposes of VA 
benefits, an individual must be unmarried and under the age 
of 18, or before attaining the age of 18 became permanently 
incapable of self-support, or, after attaining the age of 18 
continue in school until the age of 23.  See 38 U.S.C.A. 
§ 101(4); 38 C.F.R. § 3.57.  

Also, a person seeking VA benefits must first establish by a 
preponderance of the evidence that a service member upon 
whose service such benefits are predicated has attained the 
status of a veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998).  In addition, service department findings are binding 
on the VA for purposes of establishing service in the United 
States Armed Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 
83; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In this 
case, the service department has certified that the 
appellant's father did not have any service which is 
sufficient to entitle either the appellant or his father to 
VA benefits.  If the appellant believes that the 
certification from the service department is in error, his 
recourse is with the service department.  See 
Harvey v. Brown, 6 Vet. App. 416 (1994).  

Even assuming that the appellant's father had performed 
qualifying service, the appellant would still not be entitled 
to VA benefits because he could no longer be considered a 
dependent "child" of his father for VA benefit purposes.  In 
this regard, it is uncontroverted that the appellant is 
married and over the age of 23 years, and he has not 
contended that he became permanently incapable of self-
support before attaining the age of 18 years.  As such, the 
appellant would not entitled to DIC benefits even if basic 
eligibility based on his father's claimed service had been 
established.  Lastly, the appellant has made reference to 
insurance benefits, but the RO ascertained that there was no 
insurance in force at the time of the appellant's father's 
death.  Therefore, since no VA insurance benefits were either 
due and payable to the appellant's father or to the appellant 
as a beneficiary of any insurance, and the appellant does not 
have basic eligibility to VA benefits, the appeal must be 
denied.  


ORDER

Basic eligibility for VA benefits is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

